Citation Nr: 0413762	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-07 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to 
June 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the St. 
Petersburg, Florida, Department of Veterans' Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for bilateral hearing loss and tinnitus.  

The veteran testified at a Travel Board hearing before the 
undersigned in December 2003.  A transcript of that hearing 
is of record.  


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
bilateral hearing loss and tinnitus are related to his noise 
exposure during service.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.385, (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable decisions in this case, it is 
unnecessary to enter any discussion regarding whether there 
has been full compliance by VA with respect to its duty to 
notify and duty to assist the veteran in connection with 
these claims for benefits.  

The veteran essentially contends that while working overseas 
as a radio intercept operator with Russian language 
capabilities, he was subjected to high noise frequency 
jamming.  He related that this was a very high pitched sound 
the Russians sent out when they knew someone was listening to 
their conversations.  As a result, he maintains that this 
resulted in his bilateral hearing loss and tinnitus which he 
continues to suffer from to this date.  

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Certain diseases, including sensorineural hearing loss, may 
be presumed incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels dB or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2003).

On service entrance and separation examinations, the 
veteran's hearing was measured at 15/15.  Service medical 
records show no findings, treatment, or diagnosis related to 
hearing loss or tinnitus complaints.  



After service, the record shows that the veteran had hearing 
examinations between 1982 and 2003.  These records showed 
severe hearing loss in excess of 40 db in the 3000 hertz 
frequencies, sufficient to be considered impaired hearing 
under the laws of VA.  The audiologic examinations from 1992 
to 2003 also diagnosed tinnitus.  

Specifically, in October 2000, the veteran underwent an 
audiological examination with Advanced Hearing Technology, 
Inc.  The examiner indicated, in pertinent part, that the 
veteran's examination showed a mild sensorineural hearing 
loss from 250 to 1000 hz, then a sloping to a profound 
sensorineural high frequency hearing loss from 2000 to 8000 
hz.  These results, according to the examiner, may in part be 
due to the veteran's military exposure to noise jamming.  

Consistent with those findings was an examination performed 
by F. Owen Black, MD, in September 2003.  The veteran 
complained of a long history of tinnitus, with an increase in 
the loudness of the tinnitus since 2000.  A history of high 
frequency intense noise jamming was given by the veteran.  
Dr. Black's impression was bilateral high frequency 
sensorineural hearing loss compatible with noise trauma. He 
noted that even though the veteran had severe hearing loss, 
he should continue to use noise protection.  

Also associated with the veteran's claims folder was several 
affidavits in support of the veteran's claim.  All of the 
affidavits were from family and friends that were associated 
with the veteran prior to service and thereafter.  All of the 
affidavits indicated that the veteran had noticeable loss of 
hearing, especially in one ear, with complaints of ringing in 
the ears, when he returned to stateside in 1956.  

In December 2003, the veteran testified at a Travel Board 
hearing before the undersigned.  He related that he did not 
have hearing loss when he went into service in 1952.  He 
indicated that he went into the service as a high school 
graduate from a boarding school and had no noise exposure.  
He began working overseas as a radio intercept operator with 
Russian language capabilities.  At that time, he was 
subjected to high noise frequency jamming, which severely 
affected his hearing and caused tinnitus.  He testified that 
because of this occurrence, his job classification was 
switched from radio interceptor to transcriber.  He further 
testified that he told the examiner at discharge that he had 
hearing loss, but because of his covert operations, he could 
not tell him the origin of his hearing loss.  He was not 
provided an audiological examination, only a whisper test.  
He also related that his hearing loss was recognized by 
others immediately after service.  He testified that he was 
seen once by a VA examiner and that he has had tinnitus since 
the jamming in service.  He also related that he had no 
physical injury to his hearing after service.  

In this case, although there is no evidence of the veteran's 
classification as a radio intercept operator, the veteran 
does claim that this was part of covert operations.  However, 
the record does show that the veteran had major courses in 
the Russian language.  He testified that he was a radio 
intercept operator, that his hearing was injured causing 
hearing loss and tinnitus, and that his classification was 
changed from radio intercept operator to a transcriber.  The 
record also has evidence of affidavits from several 
individuals that assert that there was a drastic change in 
the veteran's hearing capabilities after his service 
discharge.  The medical evidence of record also shows that 
the veteran has hearing loss for VA purposes and tinnitus.  
Of import, is a 2000 audiology examination that indicates 
that the results of severe hearing loss may be due to his 
exposure of noise jamming in service.  The other report, 
three years later, gave an impression of bilateral high 
frequency sensorineural hearing loss compatible with noise 
trauma.  Since there is no other evidence of noise exposure, 
his training in Russian languages at that time lends 
credibility to his occupation in covert listening operations, 
his affidavits indicate family and friend awareness of a 
change in his hearing with tinnitus after service, and the 
medical opinions that suggested the veteran's hearing loss 
may have occurred in service, the Board must resolve the 
doubt in the veteran's favor.  Therefore, service connection 
for bilateral hearing loss and tinnitus is warranted.  




ORDER

Service connection for bilateral hearing loss  and tinnitus 
is granted.  



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



